 

 

EXHIBIT 10.1

LOGO [g89398chasecov.jpg]

CREDIT AGREEMENT

dated as of

May 12, 2008

among

MATERIAL SCIENCES CORPORATION

and

JPMORGAN CHASE BANK, N.A.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE I - DEFINITIONS    1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. Classification of Loans and Borrowings

   13

SECTION 1.03. Terms Generally

   13

SECTION 1.04. Accounting Terms; GAAP

   13 ARTICLE II - THE CREDITS    14

SECTION 2.01. Commitments

   14

SECTION 2.02. Loans and Borrowings

   14

SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings

   14

SECTION 2.04. Protective Advances

   15

SECTION 2.05. Letters of Credit

   15

SECTION 2.06. Funding of Borrowings

   17

SECTION 2.07. Interest Elections

   17

SECTION 2.08. Termination of Commitment

   18

SECTION 2.09. Repayment and Amortization of Loans; Evidence of Debt

   19

SECTION 2.10. Prepayment of Loans

   19

SECTION 2.11. Fees

   20

SECTION 2.12. Interest

   21

SECTION 2.13. Alternate Rate of Interest

   22

SECTION 2.14. Increased Costs

   22

SECTION 2.15. Break Funding Payments

   23

SECTION 2.16. Taxes

   23

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

   24

SECTION 2.18. Indemnity for Returned Payments

   25 ARTICLE III - Representations and Warranties    25

SECTION 3.01. Organization; Powers

   25

SECTION 3.02. Authorization; Enforceability

   25

SECTION 3.03. Governmental Approvals; No Conflicts

   25

SECTION 3.04. Financial Condition; No Material Adverse Change

   25

SECTION 3.05. Properties

   26

SECTION 3.06. Litigation and Environmental Matters

   26

SECTION 3.07. Compliance with Laws and Agreements

   26

SECTION 3.08. Investment Company Status

   26

SECTION 3.09. Taxes

   26

SECTION 3.10. ERISA

   27

SECTION 3.11. Disclosure

   27

SECTION 3.12. Material Agreements

   27

SECTION 3.13. Solvency

   27

SECTION 3.14. Insurance

   27

SECTION 3.15. Capitalization and Subsidiaries

   27

SECTION 3.16. Security Interest in Collateral

   28

SECTION 3.17. Employment Matters

   28

SECTION 3.18. Common Enterprise

   28 ARTICLE IV - CONDITIONS    28

SECTION 4.01. Effective Date

   28

SECTION 4.02. Each Credit Event

   31 ARTICLE V - AFFIRMATIVE COVENANTS    31

 

i



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements; Borrowing Base and Other Information

   31

SECTION 5.02. Notices of Material Events

   33

SECTION 5.03. Existence; Conduct of Business

   33

SECTION 5.04. Payment of Obligations

   34

SECTION 5.05. Maintenance of Properties

   34

SECTION 5.06. Books and Records; Inspection Rights

   34

SECTION 5.07. Compliance with Laws

   34

SECTION 5.08. Use of Proceeds and Letters of Credit

   34

SECTION 5.09. Insurance

   34

SECTION 5.10. Casualty and Condemnation

   34

SECTION 5.11. Appraisals

   35

SECTION 5.12. Depository Banks

   35

SECTION 5.13. Additional Collateral; Further Assurances

   35 ARTICLE VI - NEGATIVE COVENANTS    35

SECTION 6.01. Indebtedness

   36

SECTION 6.02. Liens

   37

SECTION 6.03. Fundamental Changes

   37

SECTION 6.04. Intentionally Omitted

   38

SECTION 6.05. Asset Sales

   38

SECTION 6.06. Sale and Leaseback Transactions

   38

SECTION 6.07. Swap Agreements

   38

SECTION 6.08. Intentionally Omitted

   39

SECTION 6.09. Transactions with Affiliates

   39

SECTION 6.10. Restrictive Agreements

   39

SECTION 6.11. Amendment of Organizational Documents

   39 ARTICLE VII - EVENTS OF DEFAULT    39 ARTICLE VIII - MISCELLANEOUS    42

SECTION 8.01. Notices

   42

SECTION 8.02. Waivers; Amendments

   43

SECTION 8.03. Expenses; Indemnity; Damage Waiver

   43

SECTION 8.04. Successors and Assigns

   44

SECTION 8.05. Survival

   45

SECTION 8.06. Counterparts; Integration; Effectiveness

   46

SECTION 8.07. Severability

   46

SECTION 8.08. Right of Setoff

   46

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process

   46

SECTION 8.10. WAIVER OF JURY TRIAL

   47

SECTION 8.11. Headings

   47

SECTION 8.12. Confidentiality

   47

SECTION 8.13. Nonreliance; Violation of Law

   47

SECTION 8.14. USA PATRIOT Act

   47

SECTION 8.15. Disclosure

   48 ARTICLE IX - LOAN GUARANTY    48

SECTION 9.01. Guaranty

   48

SECTION 9.02. Guaranty of Payment

   48

SECTION 9.03. No Discharge or Diminishment of Loan Guaranty

   48

SECTION 9.04. Defenses Waived

   49

SECTION 9.05. Rights of Subrogation

   49

SECTION 9.06. Reinstatement; Stay of Acceleration

   49

SECTION 9.07. Information

   49

SECTION 9.08. Termination

   49

 

ii



--------------------------------------------------------------------------------

SECTION 9.09. Taxes

   50

SECTION 9.10. Maximum Liability

   50

SECTION 9.11. Contribution

   50

SECTION 9.12. Liability Cumulative

   1

SCHEDULES:

Schedule 3.05 - Properties

Schedule 3.06 - Disclosed Matters

Schedule 3.14 - Insurance

Schedule 3.15 - Capitalization and Subsidiaries

Schedule 6.01 - Existing Indebtedness

Schedule 6.02 - Existing Liens

Schedule 6.09 - Transactions with Affiliates

Schedule 6.10 - Existing Restrictions

EXHIBITS:

Exhibit A - Form of Borrowing Base Certificate

Exhibit B - Form of Compliance Certificate

Exhibit C - Joinder Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 12, 2008 (as it may be amended or modified from
time to time, this “Agreement”), by and among MATERIAL SCIENCES CORPORATION, a
Delaware Corporation, and each of the other Loan Parties signatory hereto and
JPMORGAN CHASE BANK, N.A.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Approved Fund” has the meaning assigned to such term in Section 8.04(b).

“Availability” means, at any time, an amount equal to (a) the lesser of the
Revolving Commitment and the Borrowing Base minus (b) the Revolving Exposure.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitment.

“Available Revolving Commitment” means, at any time, the Revolving Commitment
then in effect minus the Revolving Exposure at such time.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Material Sciences Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans made, converted or continued on the same
date and as to which a single Interest Period is in effect, and (b) a Protective
Advance.

“Borrowing Base” means, at any time, 85% of the Loan Parties’ Eligible Accounts
at such time minus Reserves. The Lender may, in its Permitted Discretion, reduce
the advance rates set forth above or reduce one or more of the other elements
used in computing the Borrowing Base.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is acceptable to the Lender in its
sole discretion.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 utilizing Bank’s customary form.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Chicago, Illinois are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Lender (or, for purposes of
Section 2.14(b), by any lending office of the Lender or by the Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Protective
Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Lender, to secure the
Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the Security
Agreement.

“Commitment” means the Revolving Commitment, as such Commitment may be reduced
or increased from time to time pursuant to assignments by or to the Lender
pursuant to Section 8.04.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

2



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means the sum of (a) the Revolving Exposure at such time, plus
(b) an amount equal to the aggregate principal amount of Protective Advances
outstanding at such time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the Security Agreement.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Lender determines in its Permitted Discretion are eligible as the basis for
the extension of Revolving Loans and the issuance of Letters of Credit
hereunder. Without limiting the Lender’s discretion provided herein, Eligible
Accounts shall not include any Account:

(a) which is not subject to a first priority perfected security interest in
favor of the Lender;

(b) which is subject to any Lien other than (i) a Lien in favor of the Lender
and (ii) a Permitted Encumbrance which does not have priority over the Lien in
favor of the Lender;

(c) which is unpaid more than 60 days after the original due date, or which has
been written off the books of the Borrower or otherwise designated as
uncollectible;

(d) which is owing by an Account Debtor for which more than 25% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible due to
subsection (c) above;

(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to the Borrower
exceeds 30% of the aggregate Eligible Accounts, but only such excess portion
shall be deemed ineligible;

(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation satisfactory to the Lender which has been sent to the Account
Debtor, (iii) represents a progress billing, (iv) is contingent upon the
Borrower’s completion of any further performance, (v) represents a sale on a
bill-and-hold, guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis, or (vi) relates to
payments of interest;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

3



--------------------------------------------------------------------------------

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Borrower or if such Account was invoiced more than once;

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) has had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any state or federal bankruptcy laws,
(iv) has admitted in writing its inability, or is generally unable to, pay its
debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business;

(k) which is owed by any Account Debtor which has sold all or substantially all
of its assets;

(l) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., Canada, or any province of Canada
unless, in either case, such Account is backed by a Letter of Credit reasonably
acceptable to the Lender which is in the possession of, has been assigned to and
is directly drawable by the Lender;

(m) which is owed in any currency other than U.S. dollars;

(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit reasonably acceptable to the
Lender which is in the possession of the Lender, or (ii) the government of the
U.S., or any department, agency, public corporation, or instrumentality thereof,
unless the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. §
3727 et seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to
perfect the Lien of the Lender in such Account have been complied with to the
Lender’s reasonable satisfaction;

(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;

(p) RESERVED;

(q) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which the Borrower/any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;

(r) which is subject to any counterclaim, deduction, defense, setoff or dispute;

(s) which is evidenced by any promissory note, chattel paper, or instrument;

(t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless the Borrower has filed such
report or qualified to do business in such jurisdiction;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

4



--------------------------------------------------------------------------------

(u) with respect to which the Borrower has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business, or any Account which was partially paid and the
Borrower created a new receivable for the unpaid portion of such Account;

(v) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;

(w) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the Borrower has or has
had an ownership interest in such goods, or which indicates any party other than
the Borrower as payee or remittance party;

(x) which was created on cash on delivery terms;

(y) for which the goods or services giving rise to such Account have been
manufactured or processed (in the case of goods) or provided (in the case of
services) by or at a Loan Party’s facilities in Morrisville, Pennsylvania or
Middleton, Ohio; or

(z) which the Lender determines may not be paid by reason of the Account
Debtor’s inability to pay or which the Lender otherwise determines is
unacceptable for any reason whatsoever.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Lender thereof
on and at the time of submission to the Lender of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Lender’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Borrower to reduce the amount of such
Account.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Lender, or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Lender from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, corporate controller or director of finance of the Borrower.

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

6



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 9.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) obligations
under any liquidated earn-out and (l) obligations of such Person to purchase
securities or other property arising out of or in connection with the sale of
the same or substantially similar securities or property or any other
Off-Balance Sheet Liability. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each calendar month and the Maturity Date, (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, and (c) the
Maturity Date.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two,

 

JPMorgan Chase Bank, N.A.

Credit Agreement

7



--------------------------------------------------------------------------------

three or six months thereafter, as the Borrower may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(h).

“LC Disbursement” means a payment made by the Lender pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower or any other Loan Party at such time.

“Lender” means JPMorgan Chase Bank, N.A.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Lender from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurodollar Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the Lender
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, any Letter of Credit applications, the Collateral Documents, and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Lender and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Loan Party, or any
employee of any Loan Party, and delivered to the Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

8



--------------------------------------------------------------------------------

“Loan Guarantor” means each Loan Party (other than the Borrower) and as of the
date hereof includes Material Sciences Corporation, Engineered Materials and
Solutions Group, Inc., MSC Laminates and Composites, Inc., Material Sciences
Service Corporation, MSC Pre Finish Metals (EGV), Inc., MSC Walbridge Coating,
Inc., and MSC Laminates and Composites (EGV), Inc.

“Loan Guaranty” means Article IX of this Agreement.

“Loan Parties” means the Borrower, the Borrower’s domestic Subsidiaries who are
party hereto and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns.

“Loans” means the loans and advances made by the Lender pursuant to this
Agreement, including Protective Advances.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial condition, of the Borrower and the
other Loan Parties taken as a whole, (b) the ability of any Loan Party to
perform any of its material obligations under the Loan Documents to which it is
a party, (c) the Collateral, or the Lender’s Liens on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the Lender
hereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $250,000. For purposes of determining Material Indebtedness, the
“obligations” of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.

“Maturity Date” means May 12, 2011 or any earlier date on which the Commitment
is reduced to zero or otherwise terminated pursuant to the terms hereof.

“Maximum Liability” has the meaning assigned to such term in Section 9.10.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Lender, on real property of a Loan Party,
including any amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, and, in the case of a sale, transfer or other
disposition, sale proceeds, in each case, net of (b) the sum of (i) all
reasonable fees and out-of-pocket costs and expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and (iii) in
the case of a condemnation or

 

JPMorgan Chase Bank, N.A.

Credit Agreement

9



--------------------------------------------------------------------------------

similar event, all money actually applied to repair or reconstruct the damaged
property or property affected by the condemnation or taking, and (v) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 9.11.

“Obligated Party” has the meaning assigned to such term in Section 9.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lender or any indemnified party arising under the Loan Documents. Obligations
shall also include (i) all Banking Services Obligations; and (ii) all Swap
Obligations owing to the Lender or its Affiliates.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (other than operating leases).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 8.04.

“Paying Guarantor” has the meaning assigned to such term in Section 9.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

10



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.05(a); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $250,000; or

(c) the issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution (other than (i) the issuance by Borrower of
any Equity Interests to management or employees of a Loan Party, (ii) the
issuance by Borrower of Equity Interests to any equity holder of Borrower as of
the Effective Date, (iii) the issuance by Borrower of any Equity Interests, the
proceeds of which are used to make capital expenditures or to consummate
acquisitions); or

(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person.

“Report” means reports prepared by the Lender or another Person showing the
results of appraisals, field examinations or audits pertaining to the Borrower’s
assets from information furnished by or on behalf of the Borrower, after the
Lender has exercised its rights of inspection pursuant to this Agreement.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

11



--------------------------------------------------------------------------------

“Reserves” means any and all reserves which the Lender deems necessary, in its
Permitted Discretion, to maintain with respect to the Collateral or any Loan
Party.

“Revolving Commitment” means the commitment of the Lender to make Revolving
Loans and Letters of Credit hereunder. The initial amount of the Lender’s
Revolving Commitment is Fifteen Million and NO/100 Dollars ($15,000,000.00).

“Revolving Exposure” means, at any time, the sum of the outstanding principal
amount of Revolving Loans and LC Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to the Lender or its
Affiliates.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Borrower and the Lender, and any other pledge or
security agreement entered into, concurrently with or after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Lender is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

12



--------------------------------------------------------------------------------

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Underfunded Plan” means a Plan that has an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Lender that the Borrower requests an amendment to any
provision

 

JPMorgan Chase Bank, N.A.

Credit Agreement

13



--------------------------------------------------------------------------------

hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Lender notifies the Borrower that the Lender request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

ARTICLE II

The Credits

SECTION 2.01. Commitment. Subject to the terms and conditions set forth herein,
the Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) the Revolving Exposure exceeding the lesser of (x) the Revolving
Commitment or (y) the Borrowing Base, subject to the Lender’s authority, in its
sole discretion, to make Protective Advances pursuant to the terms of
Section 2.04. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Loans of the same Class and Type. Any
Protective Advance shall be made in accordance with the procedures set forth in
Section 2.04.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings. The Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of the Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000. ABR Revolving Borrowings may be in any amount. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 5 Eurodollar Revolving
Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Borrowing Procedures; Requests for Revolving Borrowings.

(a) Funding Account. Not later than 1:00 p.m., Chicago time, on each Business
Day, the Lender shall, subject to the conditions of this Agreement (but without
any further written notice required), make available to the Borrower, by a
credit to the Funding Account, the proceeds of an ABR Borrowing to the extent
necessary to pay items to be drawn on the Funding Account that day. All other
Revolving Loans shall be made upon notice given in accordance with §2.03(b).

(b) Notices by the Borrower to the Lender of requests for Revolving Loans other
than pursuant to §2.03(a). To request a Revolving Borrowing, the Borrower shall
notify the Lender of such request by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., Chicago time,

 

JPMorgan Chase Bank, N.A.

Credit Agreement

14



--------------------------------------------------------------------------------

on the date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic (PDF) transmission, or facsimile to the Lender of a written Borrowing
Request in a form approved by the Lender and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

 

  (i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

SECTION 2.04. Protective Advances. Subject to the limitations set forth below,
the Lender is authorized by the Borrower, from time to time in the Lender’s sole
discretion (but shall have absolutely no obligation to), to make Loans to the
Borrower, which the Lender, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including costs, fees, and expenses as described in
Section 8.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed $100,000; provided further that, the aggregate amount of outstanding
Protective Advances plus the aggregate Revolving Exposure shall not exceed the
aggregate Revolving Commitment. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Lender in and
to the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account and for the account of any Subsidiaries that are Loan
Parties, in a form reasonably acceptable to the Lender at any time and from time
to time during the Availability Period. Any Loan Party which shall hereafter
apply for or obtain the issuance of a Letter of Credit shall pay to Lender all
fees and costs which would otherwise be payable by Borrower hereunder. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Loan Party shall hand deliver
or facsimile (or transmit by electronic communication, if arrangements for doing
so have been approved by the Lender) to the Lender (prior to 9:00 am, Chicago
time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or

 

JPMorgan Chase Bank, N.A.

Credit Agreement

15



--------------------------------------------------------------------------------

extend such Letter of Credit. If requested by the Lender, the Loan Party also
shall submit a letter of credit application on the Lender’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $4,000,000 and
(ii) the total Revolving Exposure shall not exceed the lesser of the total
Revolving Commitment and the Borrowing Base.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, however, that any
Letter of Credit with a term not exceeding one (1) year may provide for its
renewal for additional periods not exceeding one (1) year as long as (x) each of
the relevant Loan Party and Lender have the option to prevent such renewal
before the expiration of such term or any such period and (y) neither Lender nor
the relevant Loan Party shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (ii) above.

(d) Reimbursement. If the Lender shall make any LC Disbursement in respect of a
Letter of Credit, the Loan Parties jointly and severally agree to reimburse such
LC Disbursement by paying to the Lender an amount equal to such LC Disbursement
not later than 11:00 a.m., Chicago time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Chicago time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m., Chicago time, on (i) the Business Day that the relevant Loan Party
receives such notice, if such notice is received prior to 9:00 a.m., Chicago
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.

(e) Obligations Absolute. The Loan Parties’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (d) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Lender under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Lender nor any of its Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Lender; provided that the foregoing shall not
be construed to excuse the Lender from liability to the relevant Loan Party to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Loan Parties to the extent permitted
by applicable law) suffered by the relevant Loan Party that are caused by the
Lender’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Lender (as finally determined by a court
of competent jurisdiction), the Lender shall be deemed to have exercised care in
each such determination. In furtherance of the foregoing and without limiting
the generality

 

JPMorgan Chase Bank, N.A.

Credit Agreement

16



--------------------------------------------------------------------------------

thereof, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, the Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(f) Disbursement Procedures. The Lender shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit. The Lender shall promptly notify the relevant Loan
Party by telephone (confirmed by facsimile) of such demand for payment and
whether the Lender has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Loan Parties of their obligation to reimburse the Lender with respect to any
such LC Disbursement.

(g) Interim Interest. If the Lender shall make any LC Disbursement, then, unless
the Borrower or other Loan Party shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower or other Loan Party reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower or other Loan Party fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the Lender.

(h) Cash Collateralization. If any Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Lender demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower or other
Loan Party shall deposit in an account with the Lender, in the name and for the
benefit of the Lender (the “LC Collateral Account”), an amount in cash equal to
105% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Lender as collateral for the
payment and performance of the Secured Obligations. The Lender shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Loan Parties hereby grant the Lender a security
interest in the LC Collateral Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Lender and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Lender for LC Disbursements for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Loan Parties for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated, be applied to satisfy
other Secured Obligations. If the Borrower or any other Loan Party is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of a Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Loan Party which had provided such cash collateral upon the
earlier to occur of (i) the payment in full of all outstanding Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted) and (ii) on the third Business Day after all
such Events of Default have been cured or waived.

SECTION 2.06. Funding of Borrowings. The Lender shall make each Loan to be made
by it hereunder on the proposed date thereof available to the Borrower by
promptly crediting the amounts in immediately available funds, to the Funding
Account; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) or a Protective Advance shall
be retained by the Lender.

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving

 

JPMorgan Chase Bank, N.A.

Credit Agreement

17



--------------------------------------------------------------------------------

Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Protective
Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Lender of such election by telephone by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile to the
Lender of a written Interest Election Request in a form approved by the Lender
and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if a Default
has occurred and is continuing and the Lender so notifies the Borrower, then, so
long as a Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08. Termination of Commitment. (a) Unless previously terminated, the
Commitment shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate the Commitment upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Lender of a cash deposit or a back-up
standby letter of credit reasonably satisfactory to the Lender, equal to 105% of
the LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses then due
and owing and other Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted)
together with accrued and unpaid interest thereon.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

18



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Lender of any election to terminate the
Commitment under paragraph (b) of this Section at least two Business Days prior
to the effective date of such termination, specifying such election and the
effective date thereof. Each notice delivered by the Borrower pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Commitment delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Lender on or prior to the specified
effective date) if such condition is not satisfied. Any termination of the
Commitment shall be permanent.

SECTION 2.09. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Lender for its
account the then unpaid principal amount of each Revolving Loan on the Maturity
Date, (ii) to the Lender the then unpaid amount of each Protective Advance on
the earlier of the Maturity Date or demand by the Lender.

(b) At any time after (x) a Default has occurred and is continuing or
(y) Availability has been less than $3,000,000 and Lender, in its Permitted
Discretion, has elected to take full cash dominion over the Deposit Accounts
each Business Day, the Lender shall apply all funds credited to the Collection
Account the previous Business Day (whether or not immediately available) first
to prepay any Protective Advances that may be outstanding and second to prepay
the Revolving Loans and to cash collateralize outstanding LC Exposure.

(c) The Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the Lender resulting
from each Loan made by the Lender, including the amounts of principal and
interest payable and paid to the Lender from time to time hereunder.

(d) The Lender shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to the Lender hereunder and
(iii) the amount of any sum received by the Lender hereunder.

(e) The entries made in the accounts maintained pursuant to paragraph (d) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (absent demonstrable error); provided that
the failure of the Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) The Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to the
Lender a promissory note payable to the order of the Lender (or, if requested by
the Lender, to the Lender and its registered assigns) and in a form consistent
with the terms hereof. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 8.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section.

(b) In the event and on each occasion that the Revolving Exposure exceeds the
lesser of (A) the Revolving Commitment or (B) the Borrowing Base, the Borrower
shall prepay the Revolving Loans and LC Exposure in an aggregate amount equal to
such excess.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party in respect of any Prepayment Event, the Borrower
shall, promptly after such Net Proceeds are

 

JPMorgan Chase Bank, N.A.

Credit Agreement

19



--------------------------------------------------------------------------------

received by any Loan Party, prepay the Obligations as set forth in
Section 2.10(d) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, if the Borrower shall deliver to the
Lender a certificate of a Financial Officer to the effect that the Loan Parties
intend to apply the Net Proceeds from such event (or a portion thereof specified
in such certificate), within 180 days after receipt of such Net Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then either (i) so
long as full cash dominion is not in effect, no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate or (ii) if full cash dominion is in effect, if the Net Proceeds
specified in such certificate are to be applied by (A) the Borrower, then such
Net Proceeds shall be applied by the Lender to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Revolving
Commitment) and upon such application, the Lender shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not a Borrower, then such Net Proceeds
shall be deposited in a cash collateral account and in either case, thereafter,
such funds shall be made available to the applicable Loan Party as follows:

(1) Borrower shall request a Revolving Loan (specifying that the request is to
use Net Proceeds pursuant to this Section) or the applicable Loan Party shall
request a release from the cash collateral account be made in the amount needed;

(2) so long as the conditions set forth in Section 4.02 have been met, the
Lender shall make such Revolving Loan or the Lender shall release funds from the
cash collateral account; and

(3) in the case of Net Proceeds applied against the Revolving Loan, the Reserve
established with respect to such insurance proceeds shall be reduced by the
amount of such Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied.

(d) All such amounts pursuant to Section 2.10(c) (as to any insurance or
condemnation proceeds, to the extent they arise from casualties or losses to
Equipment, Fixtures and real property) shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, second to prepay the
Revolving Loans without a corresponding reduction in the Revolving Commitment
and to cash collateralize outstanding LC Exposure. If the precise amount of
insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Lender,
in its Permitted Discretion.

(e) The Borrower shall notify the Lender by telephone (confirmed by facsimile)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Revolving Borrowing, not later than 10:00 a.m., Chicago time, three Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 10:00 a.m., Chicago time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitment as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Lender a commitment
fee, which shall accrue at a rate of one-quarter of one percent (0.25%) per
annum on the average daily amount of the Available Revolving Commitment of the
Lender during the period from and including the Effective Date to but excluding
the

 

JPMorgan Chase Bank, N.A.

Credit Agreement

20



--------------------------------------------------------------------------------

date on which the Lender’s Revolving Commitment terminates. Accrued commitment
fees shall be payable in arrears on the first Business Day of each month and on
the date on which the Revolving Commitment terminates, commencing on the first
such date to occur after the date hereof. All commitment fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed.

(b) The Borrower, and any Loan Party which applies for a Letter of Credit,
agrees to pay to the Lender (i) a letter of credit fee with respect to Letters
of Credit, at a per annum rate equal to 1.5% on the average daily amount of the
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which the Lender’s Revolving Commitment
terminates and the date on which the Lender ceases to have any LC Exposure, and
(ii) the Lender’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Letter of credit fees accrued through and including the last day of each
calendar quarter shall be payable on the first Business Day of each month
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitment terminates and any such fees accruing after the
date on which the Commitment terminates shall be payable on demand. Any other
fees payable to the Lender pursuant to this paragraph shall be payable within 10
days after demand.

(c) The Borrower agrees to pay to the Lender a closing fee in an aggregate
amount equal to $10,000.00. The entire closing fee shall be deemed fully earned
by the Lender and shall be due and payable in full on the Effective Date.

(d) Borrower agrees to pay Lender’s legal fees in the amount of $15,000.00, plus
costs, and environmental and audit fees in the aggregate amount of $10,000.00.

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Lender. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus one
and one-half percent (1.50%).

(c) Each Protective Advance shall bear interest at the Alternate Base Rate plus
2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Lender may, at its option, by notice to the Borrower,
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

21



--------------------------------------------------------------------------------

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
and shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Lender, and such determination shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or

(b) the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

then the Lender shall give notice thereof to the Borrower by telephone or
facsimile as promptly as practicable thereafter and, until the Lender notifies
the Borrower that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an ABR
Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, the Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on the Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to the Lender of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the Lender such
additional amount or amounts as will compensate the Lender for such additional
costs incurred or reduction suffered.

(b) If the Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, as a
consequence of this Agreement or the Loans made by, Letters of Credit issued by
the Lender to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender or the Lender’s holding company for any such reduction suffered.

(c) A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent demonstrable error. The Borrower shall pay the Lender
the amount shown as due on any such certificate within 30 days after receipt
thereof.

(d) Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall

 

JPMorgan Chase Bank, N.A.

Credit Agreement

22



--------------------------------------------------------------------------------

not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08 and is revoked in accordance therewith), then, in any such
event, the Borrower shall compensate the Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to the Lender shall be deemed to include an amount determined by the
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which the Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent demonstrable error. The Borrower shall pay the Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Lender within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Lender on or with respect to any payment by or on account of any obligation
of the Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent demonstrable error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

(e) If the Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid

 

JPMorgan Chase Bank, N.A.

Credit Agreement

23



--------------------------------------------------------------------------------

additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Lender in
the event the Lender is required to repay such refund to such Governmental
Authority. This Section shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to 2:00
p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its offices at 10 South
Dearborn, Chicago, Illinois 60603. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. At all times that full cash dominion is in
effect pursuant to Section 7.3 of the Security Agreement, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.09(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the Business Day after
receipt, subject to actual collection.

(b) Any proceeds of Collateral received by the Lender (i) not constituting
either (A) a specific payment of principal, interest, fees or other sum payable
under the Loan Documents (which shall be applied as specified by the Borrower),
(B) a mandatory prepayment (which shall be applied in accordance with
Section 2.10) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with
Section 2.09(b)) or (ii) after an Event of Default has occurred and is
continuing and the Lender so elects such funds shall be applied ratably first,
to pay any fees, indemnities, or expense reimbursements including amounts then
due to the Lender from the Borrower, second, to pay interest due in respect of
the Protective Advances, third, to pay the principal of the Protective Advances,
fourth, to pay interest then due and payable on the Loans (other than the
Protective Advances), fifth, to prepay principal on the Loans (other than the
Protective Advances) and unreimbursed LC Disbursements, sixth, to pay an amount
to the Lender equal to one hundred five percent (105%) of the aggregate undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of any
unpaid LC Disbursements, to be held as cash collateral for such Obligations,
seventh, to payment of any amounts owing with respect to Banking Services and
Swap Obligations, eighth, to the payment of any other Secured Obligation due to
the Lender by the Borrower, and ninth, any remainder shall be for the account
of, and paid to, the Loan Party lawfully entitled thereto. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, the Lender shall not apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrower shall pay the break
funding payment required in accordance with Section 2.15. The Lender shall have
the continuing and exclusive right to apply and reverse and reapply any and all
such proceeds and payments to any portion of the Secured Obligations.

(c) At the election of the Lender, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 8.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the Lender.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

24



--------------------------------------------------------------------------------

The Borrower hereby irrevocably authorizes (i) the Lender to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 8.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.04, as
applicable and (ii) the Lender to charge any deposit account of the Borrower
maintained with the Lender for each payment of principal, interest and fees as
it becomes due hereunder or any other amount due under the Loan Documents.

SECTION 2.18. Indemnity for Returned Payments. If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, the
Lender is for any reason compelled to surrender such payment or proceeds to any
Person because such payment or application of proceeds is invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement shall continue in full force as if such payment
or proceeds had not been received by the Lender and the Borrower shall be liable
to pay to the Lender. The provisions of this Section 2.18 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.18 shall survive the termination of this Agreement.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lender that:

SECTION 3.01. Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required except to the extent the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions. The Loan Documents to which each Loan Party is
a party have been duly executed and delivered by such Loan Party and constitute
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Loan Party or any of its Subsidiaries in any
material respect or its assets, or give rise to a right thereunder to require
any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lender its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended February 28, 2007, and (ii) as of and for the fiscal month and
the

 

JPMorgan Chase Bank, N.A.

Credit Agreement

25



--------------------------------------------------------------------------------

portion of the fiscal year ended March 31, 2008, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since February 29, 2008.

SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule 3.05
sets forth the address of each parcel of real property that is owned or leased
by each Loan Party. Each of such leases and subleases is valid and enforceable
in accordance with its terms and is in full force and effect, and no default by
any party to any such lease or sublease exists. Each of the Loan Parties has
good and marketable title to, or valid leasehold interests in, all its real and
personal property, free of all Liens other than those permitted by Section 6.02.

(b) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, a correct and complete list of which, as of the date of
this Agreement, is set forth on Schedule 3.05, and, to the knowledge of the Loan
Parties, the use thereof by the Loan Parties and its Subsidiaries does not
infringe in any material respect upon the rights of any other Person, and the
Loan Parties’ rights thereto are not, except as set forth on Schedule 3.05,
subject to any licensing agreement or similar arrangement.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Loan Party, threatened against or
affecting the Loan Parties (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than as set forth on Schedule 3.06) or (ii) that involve this
Agreement or the Transactions.

(b) Except as set forth on Schedule 3.06, (i) no Loan Party nor any of its
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.06 that, individually or in the aggregate,
has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Requirements of Law applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
federal, state and other material Tax returns and reports required to have been
filed and has paid or caused to be paid all federal, state or other material
Taxes required to have been paid by it, except Taxes that are being contested in
good faith by

 

JPMorgan Chase Bank, N.A.

Credit Agreement

26



--------------------------------------------------------------------------------

appropriate proceedings and for which such Loan Party has set aside on its books
adequate reserves. No federal or state tax liens are currently of record against
any Loan Party and no material claims are being asserted with respect to any
such taxes.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 158) did not, as of the date
of the financial statements most recently preceding the Effective Date that
reflect such amounts, exceed by more than $1,350,000, the fair market value of
the assets of such Plan. The present value of all accumulated benefit
obligations of all Underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No.158) did not, as of the date
of the financial statements most recently preceding the date of this Agreement
that reflect such amounts, exceed by more than $0, the fair market value of the
assets of all such Underfunded Plans.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Lender in writing
in connection with the negotiation of this Agreement or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading when taken as a whole; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

SECTION 3.12. Material Agreements. No Loan Party is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any material agreement to which it is a
party or (ii) any agreement or instrument evidencing or governing Indebtedness.

SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

(b) No Loan Party intends to or believes that it will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness.

SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties as of the Effective Date. As of
the Effective Date, all premiums in respect of such insurance have been paid.
The Borrower believes that the insurance maintained by or on behalf of the Loan
Parties is adequate.

SECTION 3.15. Capitalization and Subsidiaries. As of the Effective Date,
Schedule 3.15 sets forth a correct and complete list of the name of each and all
of the Borrower’s Subsidiaries. All of the issued and outstanding Equity
Interests owned by any Loan Party has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and fully paid and non-assessable

 

JPMorgan Chase Bank, N.A.

Credit Agreement

27



--------------------------------------------------------------------------------

SECTION 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Lender, and such Liens constitute perfected and continuing Liens
on the Collateral, securing the Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority (subject to Permitted
Encumbrances and other Liens permitted pursuant to Section 6.02 hereof) over all
other Liens on the Collateral subject for the following Collateral to the
following occurrences (i) in the case of all Collateral in which a security
interest may be perfected by filing a financing statement under the UCC, the
completion of such filings in the appropriate jurisdictions set forth on Exhibit
A of the Security Agreements, (ii) with respect to any deposit account not
maintained with Lender, the execution of Deposit Account Control Agreements,
(iii) in the case of all Copyrights, Trademarks and Patents for which UCC
filings are insufficient, all appropriate filings having been made with the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable, (iv) in the case of a letter-of-credit rights that are not
supporting obligations of Collateral, the execution of a contractual obligation
granting control to Lender over such letter-of-credit rights, (v) in the case of
electronic chattel paper, the completion of all steps necessary to grant control
to Lender over such electronic chattel paper, (vi) in the case of motor
vehicles, proper notations on the applicable certificates of title and (vii) in
the case of Collateral constituting real property, the filing of Mortgages in
the appropriate jurisdictions.

SECTION 3.17. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Borrower, threatened. The hours worked by and payments made to
employees of the Loan Parties have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with such matters except for such violations which would not reasonably
be expected to result in a Material Adverse Effect. All payments due from any
Loan Party or for which any claim may be made against any Loan Party, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party.

SECTION 3.18. Common Enterprise. Each Loan Party expects to derive benefit (and
its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from the
credit extended by the Lender to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lender to make Loans and to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 8.02):

(a) Credit Agreement and Loan Documents. The Lender (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the
Lender (which may include facsimile transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the Lender shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including a written opinion of the Loan Parties’ counsel, in
form and substance reasonably acceptable to Lender.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

28



--------------------------------------------------------------------------------

(b) Financial Statements and Projections. The Lender shall have received
(i) audited consolidated financial statements of Borrower for the 2005, 2006 and
2007 fiscal years, (ii) unaudited interim consolidated financial statements of
Borrower for each fiscal month and quarter ended after the date of the latest
applicable financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available, and such
financial statements shall not, in the reasonable judgment of the Lender,
reflect any material adverse change in the consolidated financial condition of
Borrower, as reflected in the financial statements or projections contained in
the Confidential Information Memorandum and (iii) satisfactory projections
through the 2009 fiscal year.

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Lender shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the Financial Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party, and
(C) contain appropriate attachments, including the certificate or articles of
incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) a long form good standing certificate for each Loan Party from its
jurisdiction of organization.

(d) No Default Certificate. The Lender shall have received a certificate, signed
by the chief financial officer of the Borrower, on the initial Borrowing date
(i) stating that no Default has occurred and is continuing, and (ii) stating
that the representations and warranties contained in Article III are true and
correct in all material respects as of such date.

(e) Fees. The Lender shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Effective Date. All such
amounts will be paid with proceeds of Loans made on the Effective Date and will
be reflected in the funding instructions given by the Borrower to the Lender on
or before the Effective Date.

(f) Lien Searches. The Lender shall have received the results of a recent lien
search in each relevant jurisdiction where assets of the Loan Parties are
located, and such search shall reveal no liens on any of the assets of the Loan
Parties except for liens permitted by Section 6.02 or discharged on or prior to
the Effective Date pursuant to a pay-off letter or other documentation
reasonably satisfactory to the Lender.

(g) Pay-Off Letter. The Lender shall have received satisfactory pay-off letters
for all existing Indebtedness to be repaid from the proceeds the initial
Borrowing, confirming that all Liens upon any of the property of the Loan
Parties constituting Collateral (except for Liens permitted by Section 6.02
hereof) will be terminated concurrently with such payment and all letters of
credit issued or guaranteed as part of such Indebtedness shall have been cash
collateralized or supported by a Letter of Credit.

(h) Funding Account. The Lender shall have received a notice setting forth the
deposit account of the Borrower (the “Funding Account”) to which the Lender is
authorized by the Borrower to transfer the proceeds of any Borrowings requested
or authorized pursuant to this Agreement.

(i) Customer List. The Lender shall have received a true and complete Customer
List.

(j) Collateral Access and Control Agreements. The Lender shall have received
each Collateral Access Agreement required to be provided pursuant to
Section 4.13 of the Security Agreement.

(k) Solvency. The Lender shall have received a solvency certificate from a
Financial Officer.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

29



--------------------------------------------------------------------------------

(l) Borrowing Base Certificate. The Lender shall have received a Borrowing Base
Certificate which calculates the Borrowing Base as of the end of the week
immediately preceding the Effective Date.

(m) Pledged Stock; Stock Powers; Pledged Notes. The Lender shall have received
the certificates representing the shares of Capital Stock, if any, pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof.

(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Lender to be filed, registered or
recorded in order to perfect in favor of the Lender, the Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(o) Environmental Reports. The Lender shall have received an environmental
review reports with respect to the real properties of the Borrower and the other
Loan Parties specified by the Lender from firm(s) satisfactory to the Lender,
which review reports shall be acceptable to the Lender. Any environmental
hazards or liabilities identified in any such environmental review reports shall
indicate the Loan Parties’ plans with respect thereto.

(p) Mortgages, etc. The Lender shall have received, with respect to each parcel
of real property which is required to be subject to a Lien in favor of the
Lender, each of the following, in form and substance reasonably satisfactory to
the Lender:

(i) a Mortgage on such property;

(ii) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Lender’s judgment, to create a valid and enforceable first
priority Lien in favor of the Lender;

(iii) ALTA or other mortgagee’s title policy;

(iv) a survey acceptable to the Lender;

(v) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Lender; and

(vi) such other information, documentation, and certifications as may be
reasonably required by the Lender.

(q) Insurance. The Lender shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Lender and otherwise
in compliance with the terms of Section 5.09 and Section 4.12 of the Security
Agreement.

(r) Letter of Credit Application. The Lender shall have received a properly
completed letter of credit application if the issuance of a Letter of Credit
will be required on the Effective Date.

(s) Other Documents. The Lender shall have received such other documents as the
Lender or its counsel may have reasonably requested.

The Lender shall notify the Borrower of the Effective Date, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lender to make Loans and to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied or waived
in accordance with Section 8.02 hereto.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

30



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of the Lender to make a Loan on
the occasion of any Borrowing, and to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitment has expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collaterized in accordance with the terms hereof and all LC Disbursements shall
have been reimbursed, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the Loan Parties, with the Lender
that:

SECTION 5.01. Financial Statements; Borrowing Base and Other Information. The
Borrower will furnish to the Lender:

(a) within 120 days after the end of each fiscal year of the Borrower, the form
10-K for such fiscal year filed with the Securities and Exchange Commission;

(b) within 45 days after the end of each of the first three fiscal quarters of
the Borrower, the form 10-Q for such fiscal quarter filed with the Securities
and Exchange Commission;

(c) within 30 days after the end of each fiscal month of the Borrower, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers, as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C (i) certifying, in

 

JPMorgan Chase Bank, N.A.

Credit Agreement

31



--------------------------------------------------------------------------------

the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred during the respective period and, if a
Default has occurred during the respective period, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(e) as soon as available but in any event within 25 days of the end of each
calendar month, and at such other times as may be necessary to re-determine
availability of Advances hereunder, as of the period then ended, a Borrowing
Base Certificate and supporting information in connection therewith, together
with any additional reports with respect to the Borrowing Base as the Lender may
reasonably request;

(f) as soon as available but in any event within 20 days of the end of each
calendar month and at such other times as may be requested by the Lender, as of
the period then ended, all delivered electronically in a text formatted file
acceptable to the Lender:

(i) a detailed aging of the Borrower’s Accounts (1) including all invoices aged
by invoice date and due date (with an explanation of the terms offered),
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Lender, together with a
summary specifying the name, address, and balance due for each Account Debtor,
and (3) separately identifying all accounts arising from the sale of goods or
services provided by the Morrisville, Pennsylvania and/or the Middleton, Ohio
plants operated by certain of the Loan Parties;

(ii) a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts, such worksheets detailing the Accounts excluded from Eligible Accounts
and the reason for such exclusion;

(iii) a reconciliation of the Borrower’s Accounts between the amounts shown in
the Borrower’s general ledger and financial statements and the reports delivered
pursuant to clauses (i) and (ii) above; and

(iv) a reconciliation of the loan balance per the Borrower’s general ledger to
the loan balance under this Agreement;

(g) as soon as possible and in any event within 30 days of filing thereof,
copies of all tax returns filed by any Loan Party with the U.S. Internal Revenue
Service;

(h) if requested by Lender, promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the Lender may
reasonably request.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

32



--------------------------------------------------------------------------------

(j) provided, however, that so long as no Revolving Loans have been outstanding
during a particular month, then Borrower need not produce the items otherwise
required by Section 5.01 (c), (e) or (f) unless specifically requested by Lender
in connection with a proposed Borrowing.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Lender prompt (and in any event, no later than five Business Days after an
executive officer becomes aware thereof) written notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any governmental investigation or any litigation
commenced or threatened against any Loan Party that (i) seeks damages in excess
of $500,000.00, (ii) seeks injunctive relief, (iii) is asserted or instituted
against any Plan, its fiduciaries (with respect to the exercise of such
fiduciaries’ duties) or its assets, (iv) alleges criminal misconduct by any Loan
Party, (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Laws; (vi) contests any tax, fee, assessment,
or other governmental charge in excess of $100,000.00, or (vii) involves any
product recall;

(c) any Lien (other than a Lien permitted pursuant to Section 6.02 hereof) or
claim made or asserted against any of the Collateral;

(d) any loss, damage, or destruction to the Collateral in the amount of
$250,000.00 or more, whether or not covered by insurance;

(e) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral in the amount of $250,000.00 or
more is located (which shall be delivered within two Business Days after receipt
thereof);

(f) all material amendments to real estate leases, together with a copy of each
such amendment;

(g) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within two Business
Days);

(h) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000; and

(i) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation,

 

JPMorgan Chase Bank, N.A.

Credit Agreement

33



--------------------------------------------------------------------------------

liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and reasonable extensions
thereof.

SECTION 5.04. Payment of Obligations. Each Loan Party will pay or discharge all
Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) such Loan Party or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties. Each Loan Party will keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) permit any representatives
designated by the Lender (including employees of the Lender, or any consultants,
accountants, lawyers and appraisers retained by the Lender), upon reasonable
prior notice during normal business hours, to visit and inspect its properties,
to examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested. The Loan Parties acknowledge that the Lender, after exercising its
rights of inspection, may prepare certain Reports pertaining to the Loan
Parties’ assets for internal use by the Lender. Each Loan Party will permit the
Lender to conduct field audit examinations of the Loan Party’s assets,
liabilities, books and records once per year at such Loan Party’s expense (so
long as any Loan has been outstanding in the prior fiscal year); provided
further that the Loan Party will permit the Lender to conduct such examinations
at any time and with any reasonable frequency during the existence of a Default.
In connection with such field audits, or in a manner consistent with Lender’s
customary practice, the Loan Party will permit the Lender to make test
verifications of the Accounts with the Loan Party’s customers.

SECTION 5.07. Compliance with Laws. Each Loan Party will comply with all
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for proper business purposes. No part of the proceeds of any
Loan and no Letter of Credit will be used, whether directly or indirectly, or
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 5.09. Insurance. Each Loan Party will maintain with financially sound
and reputable carriers having a financial strength rating of at least A+ by A.M.
Best Company (a) insurance in such amounts (with no greater risk retention) and
against such risks (including (i) loss or damage by fire and loss in transit;
(ii) theft, burglary, pilferage, larceny, embezzlement, and other criminal
activities; (iii) business interruption; (iv) general liability and (v) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents.
Lender hereby agrees that the insurance in place on the Effective Date and set
forth on Schedule 3.14 hereof satisfies the foregoing requirements as of the
Effective Date. At Lender’s reasonable written request, the Borrower will
furnish to the Lender, information in reasonable detail as to the insurance so
maintained.

SECTION 5.10. Casualty and Condemnation. The Borrower (a) will furnish to the
Lender prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest

 

JPMorgan Chase Bank, N.A.

Credit Agreement

34



--------------------------------------------------------------------------------

therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and
applied in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

SECTION 5.11. Appraisals. Not more than once per year if requested by Lender,
the Loan Parties will provide the Lender with appraisals or updates thereof of
their Inventory, Equipment and real property from an appraiser selected and
engaged by the Lender, and prepared on a basis reasonably satisfactory to the
Lender, such appraisals and updates to include, without limitation, information
required by applicable law and regulations. Absent an Event of Default, no
appraisals of real estate shall be required to be conducted prior to the
Maturity Date. If an Event of Default has occurred and is continuing, additional
such appraisals may be obtained from time to time at the sole expense of the
Loan Parties.

SECTION 5.12. Depository Banks. Except for accounts maintained at Northern Trust
Bank (which accounts will be closed within 90 days following the Effective
Date), the Borrower and each Loan Party will maintain the Lender as its
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other deposit accounts
for the conduct of its business.

SECTION 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Borrower and each other Loan Party shall, unless the Lender
otherwise consents, cause each Subsidiary of the Borrower (excluding any foreign
Subsidiary) formed or acquired after the date of this Agreement in accordance
with the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit D hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Lender, in any property (other than any real property) of
such Loan Party which constitutes Collateral.

(b) The Borrower and each other Loan Party will pledge 100% of the issued and
outstanding Equity Interests of each of its domestic Subsidiaries to the Lender
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Lender shall reasonably request.

(c) Without limiting the foregoing, each Loan Party will execute and deliver, or
cause to be executed and delivered, to the Lender such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Lender may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Loan Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein) are acquired by the Borrower or any Subsidiary that is
a Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Security Agreement upon acquisition thereof), the Borrower will notify the
Lender, and, if requested by the Lender, the Borrower will cause such assets to
be subjected to a Lien securing the Secured Obligations and will take, and cause
the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Lender to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

ARTICLE VI

Negative Covenants

Until the Commitment has expired or terminated and the principal of and interest
on each Loan and all fees, expenses and other amounts (other than contingent
indemnification obligations to the extent no claim

 

JPMorgan Chase Bank, N.A.

Credit Agreement

35



--------------------------------------------------------------------------------

giving rise thereto has been asserted) payable under any Loan Document have been
paid in full and all Letters of Credit have expired or terminated or been cash
collateralized in accordance with the terms hereof and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lender that:

SECTION 6.01. Indebtedness. No Loan Party will create, incur or suffer to exist
any Indebtedness, except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be evidenced by a Promissory Note pledged to Lender pursuant to
a Security Agreement, such pledge to be made not more than 90 days after the
earlier of (x) the execution hereof or (y) the execution of such Promissory Note
and (ii) Indebtedness of the Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Lender;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01 and
(ii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness in
accordance with clause (f) hereof; provided that (i) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed $1,000,000 at any
time outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b) and (e) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased
other than as a result of the capitalization of interest, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto except in accordance with clause (d) of this Section 6.01, (iv) such
extension, refinancing or renewal does not result in a shortening of the average
weighted maturity of the Indebtedness so extended, refinanced or renewed,
(v) the terms of any such extension, refinancing, or renewal are not materially
less favorable to the obligor thereunder than the original terms of such
Indebtedness and (vi) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Secured Obligations, then
the terms and conditions of the refinancing, renewal, or extension Indebtedness
must include subordination terms and conditions that are at least as favorable
to the Lender as those that were applicable to the refinanced, renewed, or
extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

36



--------------------------------------------------------------------------------

(h) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) other unsecured Indebtedness not to exceed $500,000.00 in the aggregate at
any time outstanding.

SECTION 6.02. Liens. No Loan Party will create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

(d) Liens securing Indebtedness permitted pursuant to Section 6.01(e) hereof;

(e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06; and

(h) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above and (2) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above.

SECTION 6.03. Fundamental Changes. (a) No Loan Party will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that any Loan Party (other
than the Borrower) may merge into any Loan Party in a transaction in which the
surviving entity is a Loan Party.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

37



--------------------------------------------------------------------------------

(b) No Loan Party will engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto
and reasonable extensions thereof.

SECTION 6.04. Intentionally Omitted.

SECTION 6.05. Asset Sales. No Loan Party will sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor will the
Borrower permit any Subsidiary that is a Loan Party to issue any additional
Equity Interest in such Subsidiary (other than to the Borrower or another
Subsidiary), except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) the sale of Equipment to the extent such Equipment is exchanged for credit
against the purchase price of a similar replacement thereof, or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
Equipment;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$500,000 during any fiscal year of the Borrower; and

(h) licenses of patents, technology and know-how associated therewith to joint
ventures in connection with the start-up of a joint venture.

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for any such sale of any fixed or capital assets by
the Borrower or any Subsidiary that is made for cash consideration in an amount
not less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

SECTION 6.07. Swap Agreements. No Loan Party will enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

38



--------------------------------------------------------------------------------

SECTION 6.08. Intentionally Omitted.

SECTION 6.09. Transactions with Affiliates. Except as set forth in Schedule
6.09, no Loan Party will sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Borrower and any
Subsidiary that is a Loan Party, (c) any Indebtedness permitted under
Section 6.01(c), (d) the payment of reasonable fees to directors of the Borrower
or any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business and (e) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors.

SECTION 6.10. Restrictive Agreements. No Loan Party will directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of such Loan
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases [and
other contracts] restricting the assignment thereof.

SECTION 6.11. Amendment of Organizational Documents. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
its certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, to the extent any such amendment,
modification or waiver would be materially adverse to the Lender.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or the Borrower or
any other Loan Party shall fail to pay any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

39



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) 5 days after the earlier of knowledge of such
breach or written notice thereof from the Lender if such breach relates to terms
or provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.07, 5.09, 5.10 or 5.12 of this Agreement or (ii) 15 days after the earlier of
knowledge of such breach or notice thereof from the Lender if such breach
relates to terms or provisions of any other Section of this Agreement;

(f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure continues after
the applicable grace or notice period, if any, specified in the documents
related thereto on the date of such failure;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or Subsidiary of any Loan
Party or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

40



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000 shall be rendered against any Loan Party and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party to enforce
any such judgment or any Loan Party shall fail within 30 days to discharge one
or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;

(l) an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect ;

(m) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided;

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect;

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect (other than
as a result of the failure of the Lender to take any action within its control)
or any action shall be taken by a Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document;

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable (other than a result of the failure of the Lender
to take any action within its control) in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q) any Loan Party is criminally indicted or convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $100,000;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitment, and thereupon the Commitment shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitment shall automatically terminate
and the

 

JPMorgan Chase Bank, N.A.

Credit Agreement

41



--------------------------------------------------------------------------------

principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
the occurrence and the continuance of an Event of Default, the Lender may
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Lender under the Loan Documents or at law or equity, including all remedies
provided under the UCC.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower at:

Material Sciences Corporation

2200 East Pratt Boulevard

Elk Grove Village, Illinois 60007

Attention: Chief Financial Officer

Facsimile No: 847-439-0737

 

  (ii) if to the Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

Chase Business Credit

Mail Code IL1-1458

10 South Dearborn, 22nd Floor

Chicago, Illinois 60603

Attention: David A. Lehner

Facsimile No: 312-732-7593

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Lender. The Lender or
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

42



--------------------------------------------------------------------------------

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 8.02. Waivers; Amendments. (a) No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Event
of Default, regardless of whether the Lender may have had notice or knowledge of
such Event of Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Lender, or (ii) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the Lender and
the Loan Party or Loan Parties that are parties thereto.

SECTION 8.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Lender and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Lender (whether outside counsel or the allocated costs of its internal
legal department), in connection with the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Lender, including the fees, charges and disbursements of any counsel for the
Lender (whether outside counsel or the allocated costs of its internal legal
department), in connection with the enforcement, collection or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section include,
without limiting the generality of the foregoing, but subject to the limitations
set forth elsewhere in this Agreement, costs and expenses incurred in connection
with:

(i) appraisals (but reimbursement shall only be due for appraisals obtained
during the occurrence and continuance of an Event of Default hereunder) and
insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Lender or the internally allocated fees for
each Person employed by the Lender with respect to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the reasonable discretion of the Lender;

(iv) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Lender’s
Liens;

 

JPMorgan Chase Bank, N.A.

Credit Agreement

43



--------------------------------------------------------------------------------

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.17(c).

(b) The Borrower shall indemnify the Lender, and each Related Party of the
Lender (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses resulted from the gross negligence or wilful
misconduct of such Indemnitee.

(c) The relationship between any Loan Party on the one hand and the Lender on
the other hand shall be solely that of debtor and creditor. The Lender (i) shall
not have any fiduciary responsibilities to any Loan Party or (ii) does not
undertake any responsibility to any Loan Party to review or inform such Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(d) All amounts due under this Section shall be payable promptly within thirty
days after written demand therefor.

SECTION 8.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) The Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that, except in the
case of an assignment to an Affiliate of the Lender or an Approved Fund, the
Borrower must give its prior written consent to such assignment (which consent
shall not be unreasonably

 

JPMorgan Chase Bank, N.A.

Credit Agreement

44



--------------------------------------------------------------------------------

withheld); and provided further that any consent of the Borrower otherwise
required under this paragraph shall not be required if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing. Subject to
notification of an assignment, the assignee shall be a party hereto and, to the
extent of the interest assigned, have the rights and obligations of the Lender
under this Agreement, and the Lender shall, to the extent of the interest
assigned, be released from its obligations under this Agreement (and, in the
case of an assignment covering all of the Lender’s rights and obligations under
this Agreement, the Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 8.03). The
Borrower hereby agrees to execute any amendment and/or any other document that
may be necessary to effectuate such an assignment, including an amendment to
this Agreement to provide for multiple lenders and an administrative agent to
act on behalf of such lenders. Any assignment or transfer by the Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by the
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

For the purposes of this Section 8.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.

(c) The Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of the
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) the Lender’s
obligations under this Agreement shall remain unchanged, (ii) the Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement. Subject to paragraph (d) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 to the same extent as if it were the Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.15 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

(e) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of the
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for the Lender as a party
hereto.

SECTION 8.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Lender, the Lender or any Lender
may have had notice or knowledge of any Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding (other than contingent indemnification obligations to
the extent no claim giving rise thereto has been asserted) and unpaid or any
Letter of Credit is outstanding and so long as the Commitment has not expired or
terminated. The provisions of Sections 2.14, 2.15, 2.16 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitment or the termination of
this Agreement or any provision hereof.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

45



--------------------------------------------------------------------------------

SECTION 8.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Lender entered into with a Loan Party constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Lender and when the
Lender shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 8.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 8.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, the Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 8.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws (including, without limitation, 735 ILCS Section 105/5-1 et seq,
but otherwise without regard to the conflict of laws provisions) of the State of
Illinois, but giving effect to federal laws applicable to national banks.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or
Illinois State court sitting in Chicago, Illinois in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Illinois State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Lender, the Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

46



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 8.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.12. Confidentiality. The Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Lender on a non-confidential basis from
a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Lender, on a non-confidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 8.13. Nonreliance; Violation of Law. The Lender hereby represents that
it is not relying on or looking to any margin stock for the repayment of the
Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, the Lender shall not be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

SECTION 8.14. USA PATRIOT Act. The Lender is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) and hereby notifies the Borrower that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

47



--------------------------------------------------------------------------------

SECTION 8.15. Disclosure. Each Loan Party hereby acknowledges and agrees that
the Lender and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with any of the Loan Parties and
their respective Affiliates.

ARTICLE IX

Loan Guaranty

SECTION 9.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lender the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Secured Obligations and all reasonable, out-of-pocket costs and expenses
including, without limitation, all court costs and reasonable attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and reasonable expenses paid or incurred by the Lender in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 9.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 9.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, Lender, or any other person, whether in connection
herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations

 

JPMorgan Chase Bank, N.A.

Credit Agreement

48



--------------------------------------------------------------------------------

or any obligations of any other guarantor of or other person liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the Lender with
respect to any collateral securing any part of the Guaranteed Obligations; or
(v) any default, failure or delay, willful or otherwise, in the payment or
performance of any of the Guaranteed Obligations, or any other circumstance,
act, omission or delay that might in any manner or to any extent vary the risk
of such Loan Guarantor or that would otherwise operate as a discharge of any
Loan Guarantor as a matter of law or equity (other than the indefeasible payment
in full in cash of the Guaranteed Obligations).

SECTION 9.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Lender may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 9.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted) to the Lender.

SECTION 9.06. Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the Lender is in possession of
this Loan Guaranty. If acceleration of the time for payment of any of the
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.

SECTION 9.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
the Lender shall not have any duty to advise any Loan Guarantor of information
known to it regarding those circumstances or risks.

SECTION 9.08. Termination. The Lender may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until five days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lender for any Guaranteed Obligations created, assumed or committed to prior
to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

49



--------------------------------------------------------------------------------

SECTION 9.09. Taxes. All payments of the Guaranteed Obligations will be made by
each Loan Guarantor free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if any Loan Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Lender receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Guarantor shall make
such deductions and (iii) such Loan Guarantor shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

SECTION 9.10. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lender to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lender hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 9.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article IX, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Lender and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

 

JPMorgan Chase Bank, N.A.

Credit Agreement

50



--------------------------------------------------------------------------------

SECTION 9.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article IX is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Lender under this Agreement and the
other Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

Material Sciences Corporation, a Delaware corporation By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary

LOAN PARTIES:

Material Sciences Corporation, Engineered Materials and Solutions Group, Inc.,
an Illinois corporation, By:   /s/ James M. Froisland Name:  

 

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary MSC Laminates and Composites, Inc., a Delaware
corporation, By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary Material Sciences Service Corporation, a
Delaware corporation, By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary MSC Pre Finish Metals (EGV), Inc., a Delaware
corporation By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary

 

JPMorgan Chase Bank, N.A.

Credit Agreement



--------------------------------------------------------------------------------

MSC Walbridge Coatings, Inc. a Delaware corporation By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary MSC Laminates and Composites (EGV), Inc., a
Delaware corporation By:  

/s/ James M. Froisland

Name:  

James M. Froisland

Title:   Senior Vice President, Chief Financial Officer, Chief Information
Officer and Corporate Secretary

LENDER:

JPMORGAN CHASE BANK, N.A. By:  

/s/ David A. Lehner

Name:  

David A. Lehner

Title:   Vice President

 

JPMorgan Chase Bank, N.A.

Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING BASE CERTIFICATE

 

LOGO [g89398chase_exhibita.jpg]

  BORROWING BASE REPORT                 Rpt #     Obligor Number:         Date:
    Loan Number:           Period Covered:                      to           
                

COLLATERAL CATEGORY

 

 

A/R

 

 

Inventory

 

 

Total Eligible Collateral

 

Description               1   Beginning Balance (Previous report - Line 8)      
        2   Additions to Collateral (Gross Sales or Purchases)               3  
Other Additions (Add back any non-A/R cash in line 3)               4  
Deductions to Collateral (Cash Received)               5   Deductions to
Collateral (Discounts, other)               6   Deductions to Collateral (Credit
Memos, all)               7   Other non-cash credits to A/R               8  
Total Ending Collateral Balance               9   Less Ineligible - Past Due    
          10   Less Ineligible - Cross-age (        %)               11   Less
Ineligible - Foreign               12   Less Ineligible - Contra              
13   Less Ineligible - Other (attached schedule)               14   Total
Ineligibles - Accounts Receivable                                   15   Less
Ineligible – Inventory Slow-moving               16   Less Ineligible –
Inventory Offsite not covered               17   Less Ineligible – Inventory WIP
              18   Less Ineligible – Consigned               19   Less
Ineligible – Other (attached schedule)               20   Total Ineligible
Inventory                                   21   Total Eligible Collateral      
        22   Advance Rate Percentage   %   %       23   Net Available -
Borrowing Base Value               24   Reserves (other)               25  
Total Borrowing Base Value               25A   Total Availability/CAPS          
      26   Revolver Line           Total Revolver Line     27   Maximum
Borrowing Limit (Lesser of 25 or 26)*           Total Available     27A  
Suppressed Availability               LOAN STATUS                 28   Previous
Loan Balance (Previous Report Line 31)               29  

Less: A. Net Collections (Same as line 4)

          B. Adjustments/Other                     

              30  

Add: A. Request for Funds

          B. Adjustments/Other                     

              31   New Loan Balance               32   Letter of Credit/BA’s
outstanding               33   Availability Not Borrowed (Lines 27 less 31 & 32)
                34   Term Loan           Total New Loan Balance: 35   OVERALL
EXPOSURE (lines 31 & 34)                           Pursuant to, and in
accordance with, the terms and provisions of that certain Credit Agreement
(“Agreement”), among JPMorgan Chase Bank, N.A. (“Chase”), the Loan Parties and
                         (“Borrower”), Borrower is executing and delivering to
Chase this Collateral Report accompanied by supporting data (collectively
referred to as the “Report”). Borrower represents and warrants to Chase that
this Report is true and correct in all material respects, and is based on
information contained in Borrower’s own financial accounting records. Borrower,
by the execution of this Report, hereby ratifies, confirms and affirms all of
the terms, conditions and provisions of the Agreement, and further certifies on
this          day of                 , 20    , that the Borrower is in
compliance with said Agreement.

BORROWER NAME:

 

 

AUTHORIZED SIGNATURE:

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A.

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May     , 2008 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Material Sciences Corporation (the
“Borrower”), the other Loan Parties and JPMorgan Chase Bank, N.A., as Lender.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER AND NOT IN MY
INDIVIDUAL CAPACITY THAT:

1. I am the duly elected                                           of the
Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any Default during
or at the end of the accounting period covered by the attached financial
statements or as of the date of this Certificate or (ii) any change in GAAP or
in the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Lender the notice required by Section 4.15 of the Security Agreement; and

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the Default, the period during which it has existed
and the action which the Borrower has taken, is taking, or proposes to take with
respect to each such Default or (ii) the change in GAAP or the application
thereof and the effect of such change on the attached financial statements:

 

 

 

 

 

 

 

 

Exhibit B



--------------------------------------------------------------------------------

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered this          day of
                .

 

MATERIAL SCIENCES CORPORATION By:  

 

Name:  

 

Title:  

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT C

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                 ,     ,
200    , is entered into between                                         , a
                             (the “New Subsidiary”) and JPMORGAN CHASE BANK,
N.A. (the “Lender”) under that certain Credit Agreement, dated as of
                ,     , 200     among                          (the “Borrower”),
the Loan Parties party thereto, and the Lender (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

The New Subsidiary and the Lender, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Lender and the Lender, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.]* *[The New Subsidiary has delivered to the
Lender an executed Loan Guaranty.]*

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Lender in accordance with the
Credit Agreement.

3. The address of the New Subsidiary for purposes of Section 8.01 of the Credit
Agreement is as follows:

 

 

  

 

  

 

  

 

  

4. The New Subsidiary hereby waives acceptance by the Lender of the guaranty by
the New Subsidiary upon the execution of this Agreement by the New Subsidiary.

 

Exhibit C



--------------------------------------------------------------------------------

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Lender, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

Name:  

 

Title:  

 

 

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A. By:  

 

Name:  

 

Title:  

 

 

Exhibit C